UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7665



DOUGLAS SCOTT AREY,

                                           Petitioner - Appellant,

          versus


THE STATE OF MARYLAND,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(8:05-cv-00637-AW)


Submitted:   February 7, 2007          Decided:     February 16, 2007


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Douglas Scott Arey, Appellant Pro Se. Ann Norman Bosse, Edward John
Kelley, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Douglas Scott Arey seeks to appeal the district court’s

order and judgment denying his 28 U.S.C. § 2254 (2000) petition as

untimely and the district court’s order denying Arey’s motion for

reconsideration.    Arey also requests that his case be remanded to

the district court for consideration of evidence he received from

the state during the pendency of this appeal.         The order of the

district court is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”         28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would    find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).      We have

independently reviewed the record and conclude Arey has not made

the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.     Furthermore, we deny the

motion to remand.   Finally, we dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -